Title: Abigail Adams 2d to Elizabeth Cranch, 19 December 1782
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Germantown Thursday evening ca. 19 December 1782

Yesterday, my Dear Eliza, I came here to pass a few days with our friend. I found her much indisposed. She is better to day, and has flattered me by saying, my company has been of service, to her. I wish I could feel conscious that this is not the result of her complasance.
You are now seated in Boston—agreeably—I hope. You aught to be happy, for to deprive your friends of so great a degree of pleasure, as your absence does, and yourself decrease in happiness—is a disagreeable consideration, to each, jointly and seperately. Dont you think so. Should the passing moment be made more agreeable, to you, we shall not repine, but submit for your sake. Betsy Palmer received your letter this morn. Unkind Girl you are, to deprive us all, the pleasure of hearing it, how mortifying.
Mr. Palmer goes to town tomorrow, and will I suppose hand you this. Accept it my Dear as a proof of the affection, and remembrance, of your friend, but not as proof of her tallent, at letter writing, as I should be loth it should be received in that light, tho it may be my vanity, that suggests to me, I can ever exceed this, poor scrale.
I have been recollecting, and do not think of aney news, to tell you. Tis determined, I suppose you know it, that Mr. Robbins, is to leave us, this week. I am sorry, are not you. The boys lament it greatly. I believe it is in that sphere he shines. Last saturday mornings production, I am not at present at liberty to send you. Next time you hear from me you shall have it.
Eliza says—“give my love to Betsy Cranch. Tell her I thank her for her letter—and by the next opportunity she may expect an answer.” It might be proper, perhaps, for me to answer the letter I last received from you. I do not feel very capable of it at present. I have read it again—but can only thank you for it. I have had two or three disputes, about you, within this week. Do tell me if I have had the wrong or the right side of the question. Some person, or persons have asserted, that they knew you had, a little attachment for the amiable youth, you write so favourably of, that, to present appearances, it is increasing, and to what it will arrive at we know not, but hope, end favourably to ye both. Now remember, I have opposed the subject, and have not joined with the oppinion. But let me tell you my Eliza that I cannot but believe there is;—no small foundation, for the supposition. You know I dare say the state of your own heart, and are the only proper judge, how great a degree of esteem, of friendship—of Love—you find existing in your own breast. If the Dear youth has gained, a place in your susceptible heart, the seat of goodness, of benivolence and every worthy sentiment, I believe I may venture to say, there is a mutual esteem. Sure I am I wish it, you know my oppinion of him. Time will improve him, and render him, I hope, as great as he is at present amiable. You are both my friends—and I wish you both, truly happy.
This unsullied sheet of paper, was laid before me. Two sides I have filled, with such a parcell of nonsense as I am ashaimed of. Do my Dear if you should receive it, peruse it, and commit it to the flames, and you shall receive my sincere thanks.
Next week I believe I shall be at Milton. Perhaps upon that Mount of knowledge, your friend may receive some inspiration, which, you now perceive is absolutely necessary. Do keep a journal while you are absent from us, and do me the favour of a perusal of it. I admire bargains and will propose one to you. Write freely the occurances and feelings of the every day. I will do the same and at the end of every week, exchange—our productions. I will promise no eye but my own shall see a line of the matter, unless you say you had rather it should be communicated. You shall make the same to me. My only fear is that instead of wishing you to return I shall wish you to continue absent.
I feel so conscious that every word of this will add so much to your pleasure—that I will offer no apology, for thus intruding upon your attention. Good night my friend, sweet sleep and pleasing dreams attend you. Write me soon. Present my every sentiment that had aught to be exprest, where they are due. My Love to Nancy Quincy, and Maria Storer, to Betsy Otis. Much believe thine

Amelia


